Detailed Action
This is the first office action on the merits for US application number 16/609,077.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of species 3) of Fig. 3 in the reply filed on September 28, 2022 is acknowledged. The traversal is on the ground(s) that the species 1) – 3) are linked as to form a single general inventive concept and that Smith does not disclose the apparatus of claim 1.
The argument that the species 1) – 3) are linked as to form a single general inventive concept is not persuasive because such is not a point of dispute. As detailed on page 4 of the office action dated July 29, 2022, species 1) – 3) each require a base, a shaft, a probe, a light source, and a power source. However, these technical features, i.e. this general inventive concept, does not make a contribution over the prior art as detailed in view of Smith. Accordingly, such are not a special technical features and species 1) – 3) lack unity of invention a posteriori.
The argument that Smith does not disclose the apparatus of claim 1 is not persuasive with regards to the election requirement because such has not been asserted. That is, the office action dated July 29, 2022 does not assert that Smith discloses the apparatus of claim 1 or the limitations of claim 1. Instead, as detailed on pages 3 and 4 of the office action dated July 29, 2022, such is based upon the species as shown in the figures 1-3 and the commonly shown technical features of the general inventive concept. To be clear, the requirement for unity of invention is not based upon claim scope as argued by Applicant, nor has the prior art of Smith been asserted to read upon claimed scope.
The requirement is still deemed proper and is therefore made FINAL.
As to claim 11, the limitation of the current limiter does not read on the elected species. Further, the only disclosure of a current limiter is element 62 as described on pages 14 and 15 of the specification and shown only in Figs. 1 and 2. Therefore, claim 11 does not read on the elected species.
As to claim 12, the limitation of an instrument channel that is not connected to the shaft, at least the distal region of said shaft being guided with rotational movement in said instrument channel, with the instrument channel extending at the shaft from distal to proximal and having an opening at the distal end for the emergence of the light does not read on the elected species. Further, the only disclosure of a structure that appears to be broadly interpretable as reading on the limitations of claim 12 is that of cannula 82 as described on page 15 of the specification and shown only in Fig. 2. Therefore, claim 12 does not read on the elected species.
Accordingly, claims 11 and 12 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 15, the specification appears to lack proper antecedent basis for the distal end of the shaft is embodied in such a way that it “does not damage the tissue”. This is a negative limitation, i.e. the claim is requiring that the distal end of the shaft is embodied in such a way that it does not damage the tissue. Negative limitations are not per se improper, but they must be supported by the originally filed disclosure. As provided by MPEP 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure; if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims; and the mere absence of a positive recitation is not basis for an exclusion. The specification is silent regarding the distal end of the shaft is embodied in such a way that it does not damage the tissue. As noted above, the absence of a positive recitation is not a proper basis of support for a negative limitation. Additionally, since the specification is silent on the matter of the distal end of the shaft is embodied in such a way that it does damage the tissue, then the “alternative elements” rationale discussed above in the MPEP is not applicable. Accordingly, the specification fails to provide proper antecedent basis for the distal end of the shaft is embodied in such a way that it “does not damage the tissue”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the an interface that is connectable to a controller by means of which the wavelength, color temperature, intensity and/or brightness of the light are adjustable of claim 4 and a holder attached in the proximal region of the shaft, wherein the holder can be unlocked and removed of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 21 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “a targeted manner, the apparatus comprising:”.  
Claim 21 line 2 should read “transscleral irradiation”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-10, 13-15, and 19-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to “at its distal end” in line 8 and the unusual comma usage for a claim, what appears to be a missing noun between the comma “at”, and the intended interpretation of “its”. Examiner is interpreting this as referring to, and suggests amending as, “wherein the shaft
Claim(s) 1 is/are unclear with regards to “at its proximal end” in line 8 and the unusual comma usage for a claim, what appears to be a missing noun between the comma “at”, and the intended interpretation of “its”. Examiner is interpreting this as referring to, and suggests amending as, “the probe, and 
Claim(s) 2 recites/recite the limitation "the lower side" in line 3 and “the longitudinal axis” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “between [[the]]a lower side of the light source and [[the]] a longitudinal axis (A) of the shaft.”.
Claim(s) 4 is/are unclear with regards to “by means of which” in line 3 and the intended structure or where such is defined in the specification to enable one to determine the scope and equivalents thereof. Further, claim 4 recites/recite the limitation "the wavelength" in line 3 and “the light” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the apparatus comprises an interface that is connectable to a controller by a light are adjustable.”.
Claim(s) 5 is/are unclear with regards to at least one LED in line 2 and if such is intended to refer to or be in addition the at least one LED of claim 1 line 6 and where support for more than one LED is provided and shown in the original disclosure for the elected species. Claim 5 is also unclear as the missing word after “infrared”. Claim(s) 5 recites/recite the limitation "the near, mid or far infrared" in line 3 and “the visible range” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “that the a near, mid or far infrared range, emits light in [[the]]a visible range or emits UV light”.
Claim(s) 7 recites/recite the limitation "the light cone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for directing [[the]]a light cone.”.
Claim(s) 8 recites/recite the limitation "the proximal region of the shaft" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “holder is attached in [[the]]a proximal region of the shaft,”.
Claim(s) 10 recites/recite the limitation "the proximal region of the shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “integrated in the shaft in [[the]]a proximal region of the shaft”.
Claim(s) 15 recites/recite the limitation "the tissue" in line 3 and “the latter” in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “damage [[the]] tissue when sweeping over the tissue.”.
Claim(s) 19 recites/recite the limitation "the intraocular space in the human or animal eye" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “for non-invasive, transscleral or minimally invasive, intraocular illumination of [[the]]an intraocular space in [[the]]a human or an animal eye”.
Claim(s) 20 is/are unclear as the missing word after “infrared”. Claim(s) 5 recites/recite the limitation "the near, mid or far infrared" in line 2 and “the visible range” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “that the at least one LED emits light with a wavelength in [[the]]a near, mid or far infrared range, emits light in [[the]]a visible range or emits UV light”.
Claim(s) 22 recites/recite the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “determining [[the ]]presence of oxygen-rich tissue in the human or animal eye”.
Claim(s) 23 recites/recite the limitation "the presence" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “determining [[the ]]presence of fluorescing compounds in the intraocular space”.
Claim(s) 3, 6, 9, 13, 14, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 13-15, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steen et al. (US 2004/0004846, hereinafter “Steen”).
The claimed phrase “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 1, Steen discloses an apparatus (Figs. 8 and 9) capable of use for illuminating an intraocular space in a human or animal eye in a targeted manner (abstract, shown in Figs. 4 and 7 for an alternate embodiment), the apparatus comprising: a) a base (see illustration of Fig. 8) with a proximal end (left end of the base as shown in Fig. 8) and a distal end (right end of the base as shown in Fig. 8), b) a shaft (see illustration of Fig. 8) with a proximal end (left end of the shaft as shown in Fig. 8) and a distal end (right end of the shaft as shown in Fig. 8), c) a probe (see illustration of Fig. 8) with a proximal end (left end of the probe as shown in Fig. 8) and a distal end (right end of the probe as shown in Fig. 8), d) a light source (126, 138) comprising at least one LED (126, Fig. 9, ¶37), and e) a power source (124, see illustration of Fig. 8) connected to the light source (Figs. 8 and 9, ¶s 36 and 38), wherein the shaft distal end is capable of connecting to the proximal end of the base (see illustration of Fig. 8), the probe proximal end is capable of connecting to the distal end of the base (see illustration of Fig. 8), and the light source is positioned at the distal end of the probe (Figs. 8 and 9). 
As to claim 2, Steen discloses that the light source is disposed in such a way that an angle in the range of 0[Symbol font/0xB0] to 90[Symbol font/0xB0] is formed between a lower side of the light source and a longitudinal axis (A) of the shaft (Fig. 9). 
As to claim 3, Steen discloses that the base and the probe are integral (Fig. 8).
As to claim 4, Steen discloses that the apparatus comprises an interface (connection between 128 and 124 and 126, Figs. 8 and 9, ¶s 36 and 38) that is connectable to a controller (128, ¶36) by which a wavelength, color temperature, intensity and/or brightness of a light are capable of being adjusted (¶36 discloses that 128 is a control switch).
As to claim 5, Steen discloses that the at least one LED that emits light in a visible range (¶37, ¶32 discloses for an alternate embodiment controlling a light spectrum to provide a green light for example).
As to claim 6, Steen discloses that the probe has an outer diameter of no more than 20 to 30 gauge (¶37). 
As to claim 7, Steen discloses that a proximal region of the shaft (left region of the shaft as shown in Fig. 8) is configured as a handpiece (Fig. 8) capable of use for directing a light cone (Fig. 8, shown in Figs. 4 and 7 for an alternate embodiment). 
As to claim 10, Steen discloses that the power source is integrated in the shaft in a proximal region of said shaft or in that the power source is integrated in a housing (Fig. 8).
As to claim 13, Steen discloses that the apparatus comprises all constituent parts in integral fashion and/or said apparatus is embodied as a disposable article (Figs. 8 and 9).
As to claim 14, Steen discloses that some or all components a), b), c), d) and e) of the apparatus can be available in separate fashion and are combinable (Figs. 8 and 9).
As to claim 15, Steen discloses that the distal end of the shaft is embodied in such a way that it does not damage a tissue when sweeping over the tissue (due to the shown blunt end in Figs. 8 and 9).
As to claim 19, Steen discloses a method (abstract, shown in Figs. 4 and 7 for an alternate embodiment) capable of use for non-invasive, transscleral or minimally invasive, intraocular illumination of an intraocular space in a human or an animal eye (abstract, shown in Figs. 4 and 7 for an alternate embodiment), wherein the method comprises a. providing an apparatus as detailed in claim 1 (as detailed above); and b. directing a light cone (shown in Figs. 4 and 7 for an alternate embodiment) emitted by the light source in a targeted manner to the human or animal eye (abstract, shown in Figs. 4 and 7 for an alternate embodiment); thereby illuminating the intraocular space in the human or animal eye (abstract, shown in Figs. 4 and 7 for an alternate embodiment).
As to claim 20, Steen discloses that the at least one LED that emits light in a visible range (¶37, ¶32 discloses for an alternate embodiment controlling a light spectrum to provide a green light for example).
As to claim 21, Steen discloses that the method comprises performing transscleral irradiation to an ocular space in the human or animal eye (abstract, shown in Figs. 4 and 7 for an alternate embodiment). 

    PNG
    media_image1.png
    449
    1253
    media_image1.png
    Greyscale


Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueder (US 2011/0069278).
As to claim 1, Gueder discloses an apparatus (Fig. 3) capable of use for illuminating an intraocular space in a human or animal eye in a targeted manner (Fig. 3, ¶34), the apparatus comprising: a) a base (see illustration of Fig. 3) with a proximal end (left end of the base as shown in Fig. 3) and a distal end (right end of the base as shown in Fig. 3), b) a shaft (see illustration of Fig. 3) with a proximal end (left end of the shaft as shown in Fig. 3) and a distal end (right end of the shaft as shown in Fig. 8), c) a probe (2, i.e. see illustration of Fig. 3) with a proximal end (left end of the probe as shown in Fig. 3) and a distal end (right end of the probe as shown in Fig. 3), d) a light source (4, 15) comprising at least one LED (4, Fig. 3, ¶48), and e) a power source (12, i.e. see illustration of Fig. 3) connected to the light source (Fig. 3, ¶s 47-49), wherein the shaft distal end is capable of connecting to the proximal end of the base (see illustration of Fig. 3), the probe proximal end is capable of connecting to the distal end of the base (see illustration of Fig. 3), and the light source is positioned at the distal end of the probe (Fig. 3). 
As to claim 8, Gueder discloses a holder (see illustration of Fig. 3) is attached in a proximal region of the shaft (see illustration of Fig. 3), wherein the holder can be unlocked and removed (to replace batteries 12, ¶42). 
As to claim 9, Gueder discloses that the power source comprises one or more batteries (Fig. 3, ¶42).

    PNG
    media_image2.png
    621
    1130
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen in view of Boate et al. (US 2015/0055094, hereinafter “Boate”).
As to claims 22 and 23, Steen discloses the invention of claim 21.
Steen is silent to the method further comprises determining presence of oxygen-rich tissue in the human or animal eye. As to claim 23, Steen is silent to the method further comprises determining presence of fluorescing compounds in the intraocular space for detection of autofluorescent tissue or fluorescent markers.
Boate teaches a similar method and apparatus (Figs. 2 and 6-9, ¶s 30, 40, 41, and 67) capable of use for illuminating an intraocular space in a human or animal eye in a targeted manner (Figs. 2 and 6-9, ¶s 30, 40, 41, and 67), the apparatus comprising: a light source (LED of ¶s 30, 43, 67) comprising at least one LED (LED of ¶s 30, 43, 67), wherein the method comprises directing a light emitted by the light source in a targeted manner to the human or animal eye; thereby illuminating the intraocular space in the human or animal eye (Figs. 2 and 6-9); wherein the at least one LED emits light with a wavelength in a near, mid, or far infrared range (near-infrared/NIR range per ¶s 36, 41, 42, 65), wherein the method further comprises determining presence of oxygen-rich tissue in the human or animal eye (¶s 28 and 67). As to claim 23, Boate teaches that the method further comprises determining presence of fluorescing compounds in the intraocular space for detection of autofluorescent tissue or fluorescent markers (¶s 40 and 41).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the at least one LED as disclosed by Steen to have a wavelength in the near-infrared/NIR range as taught by Boate in order to allow for efficient access to the choroidal layer as the intermediate absorption is much less, permitting a better quality of the resulting image (Boate ¶65), i.e. indirectly illuminate the choroid of the eye is using incident light (Boate ¶41) yet prevent excessive absorption of the illuminating light prior to entering the interior of the eye and to enable patient comfort (Boate ¶42) and allow more light to pass into and through the sclera (Boate ¶47), to measure blood oxygenation levels (Boate ¶67). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775